04/20/2015




                                         KEN PAXTON
                                    ATTOR..~EY   GENERAL OF TEXAS


FRANK A. KING                                                                          PHONE: (512)936-1301
Assistant Attorney General                                                               FAX: (512)320-0667
General Litigation Division                                      EMAIL: fRANK.KlNG@TExAsAITORNEYGENERAL.GOV

                                            April 20, 2015

Christopher Prine, Clerk
14th Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

           RE:        Court of Appeals No. 14-15-00355-CV
                      Cause No. 2014-53946; Pinard Home Health, Inc. v. Anne G. Arndt;
                      In the 190th Judicial District of Harris County, Texas

Dear Mr. Prine:

        With regard to the matter referenced above, this letter serves as written notice
that I will be on vacation from July 20 through July 31, 2015. During this time
period, I respectfully request that no hearings or trial be scheduled. By a copy of
this letter, I am notifying all counsel of record requesting that they not schedule
arguments during this time as well.

       Should you need to contact me during this time, please feel free to contact,
my assistant, Jennifer Holt, at (512) 463-2120. Thank you for your attention and
assistance in this matter.



                                                    ~ly,                           ~
                                                     Frank A. King
                                                     Assistant Attorney General
                                                     General Litigation Division

FAK/le
cc:  Nathan Steadman (via email)
     Mary Jane Lorkowski (via email)
     Clients (via email)



      Post Office Box 12548, Austin, Texas 78711-2548 • (512) 463-2100 • www.texasattorneygeneral.gov